Citation Nr: 1317758	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  12-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1941 to April 1949, including verified periods of active service from February 1941 to August 1942, March 1945 to June 1946, and August 1946 to April 1949.  He also had a period as a prisoner of war (POW) of the Japanese government from April 1942 to August 1942. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California and in Manila, the Republic of the Philippines, which currently has jurisdiction.

The Board notes that during the pendency of this appeal, in a letter dated October 6, 2012, the Veteran indicated that he acknowledged "receipt of the decision in the Supplemental Statement of the Case, as an update to Statement of the Case sent previously.  I do not wish to continue with my appeal."  As the Veteran did not specifically identify which issue on appeal he wished to withdraw, the Board contacted the Veteran's representative for clarification.  A letter received from the Veteran's representative, dated May 15, 2013, shows that after contacting the Veteran, it was determined that he did not wish to withdraw any issues on appeal.  As such, the issues on appeal are as captioned above.

The Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The matter of timeliness of a notice of disagreement regarding a denial of service connection for diabetes mellitus was also developed for appeal.  The Veteran was issued a statement of the case in December 2012, but has not submitted a substantive appeal.  This appeal has not been perfected and the matter is not currently before the Board.  See 38 C.F.R. § 20.200 (2012) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy and specially adapted housing are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The National Personnel Records Center (NPRC) has indicated that the Veteran did not have service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces


CONCLUSION OF LAW

The Veteran does not have recognized active military service for the purposes of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 5101(a); American Recovery and Reinvestment Act, Section 1002, Pub. L. No. 111-5 (Enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, as it is the law, and not the facts, that is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not for application.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board on questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Under the American Recovery and Reinvestment Act, the one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act Section 1002, Pub. L. 111-5 (Enacted February 17, 2009).  Payment for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons to accept payment from the Filipino Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States for reason of [such] service..."  However, nothing in this Act "prohibits a person from receiving any benefit (including health care, survivor, or burial benefits), which the Veteran would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 (d) provides that an eligible person is any person who (1) served- (A) before January 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002 (j) (2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions of 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute. 

Official records from the National Personnel Records Center (NPRC) show that the Veteran had service in the United States Armed Forces in the Regular or Old Philippine Scouts from February 9, 1941, to August 7, 1942, and from March 11, 1945, to March 14, 1945; and as a First Lieutenant in the Regular Army of the United States from August 16, 1946, to April 5, 1949.

In support of his claim, the Veteran submitted copies of certain service records, to specifically include a WD AGO Form 53-55; Certification from the Philippine Veterans Affairs Office; a letter dated in January 2011; and Social Work Service Reports and Summaries as reference to the NPRC.

The foregoing documents were sent to the NPRC in May 2011 and February 2012 so as to attempt to verify the Veteran's service.   However, in June 2011 and April 2012, the NPRC responded that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas in the service of the United States Armed Forces.

In this regard, service with the Regular or Old Philippine Scouts and in the Regular Army of the United States are not among the types of service that entitle one to receive the one-time lump sum payment from the Filipino Veterans Equity Compensation Fund.

The Board notes that the Veteran has asserted that as a naturalized American citizen, he should be entitled to this benefit payment.  However, the fact that he is a  naturalized American citizen has no bearing on this issue.  His eligibility to the one-time payment is solely dependent on the type of military service that was rendered in the United States Armed Forces.  As indicated above, the official records show that the Veteran's service in the United States Armed Forces was in the Regular or Old Philippine Scouts and in the Regular Army of the United States which are not among the types of service required to receive the one-time lump sum payment from the Filipino Veterans Equity Compensation Fund.

The Board has carefully reviewed the Veteran's evidentiary submission.  However, such documents fail to satisfy the requirements of 38 C.F.R. § 3.303 as essential proof of service, as they are not official documents of the appropriate United States Service Department.  As such, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

The NPRC has certified that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.  The Board is not free to ignore the certification of the NPRC.  This certification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  VA is bound to follow the certifications by the Service Departments with jurisdiction of United States military records. 

Based upon the record in this case, the Veteran has not met the criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


REMAND

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a Veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.   This assistance will not be available to any Veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

Assistance may be provided only to a Veteran who the Secretary determines (A) is residing in and reasonably intends to continue residing in a residence owned by such Veteran or by a member of such Veteran's family; or (B) if the Veteran's residence is to be constructed or purchased, will be residing in and reasonably intends to continue residing in a residence owned by such Veteran or by a member of such Veteran's family.  38 U.S.C.A. § 2101(b)(3). 

In November 2008, the Veteran submitted a claim for a Specially Adaptive Housing.  In his correspondence, he indicated that he wished to cover the cost of adapting his daughter's home where he had been a residence since 1993 up to the present.

In a letter from the Veteran dated in December 2005, the Veteran acknowledges that he is an in-patient at the Veteran's Nursing Home Care Unit of the Palo Alto Health Care System.  He reiterated that he resides in a nursing home in a letter to the RO dated in February 2008.  In a Veteran's Application In Acquiring Specially Adapted Housing or Special Home Adaptation Grant (VA Form 26-4555) submitted in January 2009 and March 2009, he indicated that he was confined to a nursing home or medical care facility.  Various VA outpatient treatment records and correspondence from the Veteran since filing his application for Specially Adapted Housing suggest that the Veteran continues to reside in a nursing home.  As noted above, assistance may be provided only to a Veteran is residing in and reasonably intends to continue residing in his own residence or that of a family member, or if it is to be constructed or purchased, he will be residing in and reasonably intends to continue residing in such residence.  Notwithstanding the issue of whether the Veteran's meets the criteria under 38 U.S.C.A. § 2101(a) or (b) for the award of the requested benefit, it remains unclear whether the Veteran reasonably intends to reside with his daughter given that he is confined to a nursing home and requires medical care.  

The Veteran's current service-connected disabilities include ischemic heart disease (100 percent); posttraumatic stress disorder (70 percent); traumatic arthritis of the lumbar spine (40 percent); duodenal ulcer with upper gastrointestinal bleeding (40 percent);  traumatic arthritis of the cervical spine (20 percent); traumatic arthritis of the left knee (10 percent); hypertension (10 percent); osteoporosis of the right hand and feet (10 percent); traumatic arthritis of the right knee (0 percent); traumatic arthritis of the left foot (0 percent); lower left leg scar (0 percent); status post beriberi (0 percent); malaria (0 percent); malnutrition (0 percent); and dysentery (0 percent).

At present, there is insufficient evidence of record to make determinations as to eligibility for the claimed benefit.  The Veteran should be afforded a VA examination so as to determine whether he is medically capable of residing with a family member if the residence is specially adapted; whether he reasonably intends to reside in such residence once specially adapted; and whether his service-connected disabilities have resulted in (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (1) blindness in both eyes with 5/200 visual acuity or less, or (2) the anatomical loss or loss of use of both hands.   

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

In addition, for a former POW who was interned or detained for not less than 30 days, peripheral neuropathy except where directly related to infectious causes, shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).

The regulations regarding presumptive service connection do not provide for an automatic finding of service connection for those disorders listed therein and found within the applicable time periods.  The presumption, by statute, is rebuttable.  Presumptive service connection is not in order where there is affirmative evidence to the contrary.  38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2012).  Presumptive service connection is also not in order where the evidence establishes that an intercurrent injury or disease that is a recognized cause of the presumptive disease was suffered between the date of separation from service and the onset of the presumptive disease.  Id.  

Evidence which may be considered in rebuttal of service incurrence is any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury of disease.  38 C.F.R. § 3.307(d) (2012).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.

The Veteran's primary contention is that as a former POW, his claim is entitled to consideration of the presumptive provisions of 38 U.S.C.A. § 1112(b) ; 38 C.F.R. § 3.309(c).  Specifically, he argues that he currently experiences peripheral neuropathy of the upper and lower extremities that are manifested as a result of his being a POW during his period of active service.  The Veteran was a POW from April to August 1942, therefore, he has met the criteria of being interned or detained for not less than 30 days required for applicability of the asserted presumption.  

A VA outpatient treatment record dated in October 1995 shows that the Veteran was found to have spinal stenosis versus diabetic polyradiculoneuropathy.  In January 1996, he was shown to have diabetes mellitus with numbness in both feet.  In November 1996 shows that the Veteran was said to have a 10 year history of diabetes mellitus.  In October 1997 also shows that the Veteran had a 10 year history of adult onset diabetes mellitus.  

VA outpatient treatment records dated from May 1996 to April 2012 show that the Veteran was treated intermittently for symptoms associated with diabetes mellitus, to include peripheral neuropathy.

A VA examination report dated in March 2011 shows that the Veteran's claims file was not available for review by the VA examiner, however, his medical records were reviewed in the Computerized Patient Record System (CPRS).  The Veteran was said to be living in a nursing home.  He arrived in a wheel chair and described symptoms associated with peripheral neuropathy, to include numbness and tingling.  He was also said to have arthritic changes in both hands and feet.  He had difficulty walking because of balance issues and deconditioning, and also could not walk long periods of time secondary to numbness and tingling on the bottom of his feet.  Most of the time he was in a wheelchair in the nursing home, and he receives physical therapy.  He could stand to transfer, which he did at the visit with two persons assist.  He reported being diagnosed with diabetes mellitus in 1987, and that peripheral neuropathy was diagnosed one year ago.  All of his activities of daily living were assisted by the nursing home personnel.  The impression, in pertinent part, was peripheral neuropathy in the hands and feet, as likely as not caused by his diabetes.

Since the gist of the claim is that peripheral neuropathy is a primary disability and not secondary to non-service-connected diabetes mellitus, it is necessary for any examiner to review the claims file.  In addition, to rebut the presumption that peripheral neuropathy is due to POW status, it is necessary that the likelihood that peripheral neuropathy is due to an intercurrent cause be greater than "as likely as not" since this would suggest that it is also "as likely as not" that peripheral neuropathy is not due to diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the etiology of his peripheral neuropathy and whether he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  The claims file and a copy of this remand must be made available to the examiner in conjunction with conducting the examination of the Veteran.

Following examination of the Veteran, the VA examiner is requested to address the following:

(a)  What is the etiology of the Veteran's peripheral neuropathy of the extremities.  Is it more than likely due to his non-service-connected diabetes mellitus.  A discussion of the pertinent evidence in the claims file together with a rationale for any proffered opinion should be included.

(b)  Is the Veteran medically capable of residing with a family member if the residence is specially adapted for his needs.  If so, does the Veteran reasonably intend to reside in such residence once specially adapted.

(c)  Do the Veteran's service-connected disabilities result in total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

(d)  Do the Veteran's service-connected disabilities result in total disability due to (1) blindness in both eyes with 5/200 visual acuity or less, or (2) the anatomical loss or loss of use of both hands.   

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Should the Veteran be unable to appear for a VA examination, his claims file should be reviewed by an appropriate VA medical professional to determine, as best as possible, the extent of his service-connected disabilities in regard to his specially adapted housing claim. 

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


